Citation Nr: 1409348	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for breast reduction residual surgical scars.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1980 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of that hearing has been associated with the claims file. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

The Veteran's PTSD claim is addressed in the REMAND following the ORDER section of this decision.  

FINDING OF FACT

Breast reduction residual surgical scars are etiologically related to the Veteran's active service.

CONCLUSION OF LAW

Breast reduction residual surgical scars were incurred in active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that she sustained substantial scarring as a result of breast reduction surgery in active service.  She reports that the scars have become increasingly painful over time.  A review of the service treatment records (STRs) shows that, in February 1987, the Veteran sought a consultation for breast reduction surgery as she had persistent back pain which she attributed to the size of her breasts.  At that time, the Veteran was noted to be an ideal candidate for breast reduction surgery, and she underwent breast reduction surgery in March 1987.  In April 1987, the Veteran was afforded a separation examination, at which time it was noted that she had well-healed breast scars as a result of her March 1987 reduction. 

The Board acknowledges that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1) (2013).  However, in this case, there is absolutely no indication from the record that the Veteran had back problems as a result of her breast size that existed prior to her active service, and, as noted above, the Veteran was seen in-service specifically for a breast reduction consultation as a result of back pain.  Thus, the Board finds that the principles of 38 C.F.R. § 3.306(b)(1) do not preclude service connection in this case.

In sum, the Veteran did not have back problems prior to active service, she underwent breast reduction surgery while in active service as a result of reported back pain, and she was noted to have breast reduction residual surgical scars at the time of her separation examination in April 1987.  The preponderance of the evidence is for the claim, and service connection for breast reduction residual surgical scars is warranted.  

ORDER

Entitlement to service connection for breast reduction residual surgical scars is granted.

REMAND

Regrettably, the Board finds that additional development is required before the remaining claim on appeal is decided.  At the outset, the Board notes that the Veteran's attorney has submitted numerous medical records since the Veteran's September 2012 hearing.  A review of those records reveals that some are duplicative of evidence already of record, but some are new records that have not previously been considered by the agency of original jurisdiction (AOJ).  The Veteran's attorney does not appear to have submitted a waiver of AOJ consideration of the new records.  Therefore, a remand is necessary for consideration of the new records.   
Additionally, the Veteran has asserted that she has PTSD as a result of sexual harassment and sexual assault during active service.  A review of the record shows that the Veteran has received extensive private and VA Medical Center mental health treatment for various mental health disabilities, to include PTSD, since approximately 1997.  A review of the treatment notes of record shows that the Veteran has consistently reported in-service sexual harassment and sexual assault as her stressors for PTSD.  However, STRs and service personnel records (SPRs) are silent for any complaints of either sexual assault or sexual harassment while the Veteran was in active service.  

Importantly, however, the Board notes that, when the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2013).  While the Veteran's VA Medical Center mental health social worker/case manager has indicated a believe that the sexual trauma/harassment occurred as described, there is no indication that the Veteran's claims file was thoroughly reviewed prior to making that determination.  Therefore, the Board finds that the claims file should be reviewed in its entirety by a psychiatrist or psychologist to determine whether there is sufficient evidence to support the existence of a sexual trauma stressor in service.  If the mental health professional determines that there is sufficient evidence to support a PTSD sexual trauma stressor, the Veteran should be afforded a VA examination to determine whether she has PTSD related to the verified stressor.  

Further, current treatment records should be identified and obtained before a decision is rendered with respect to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow her the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist who has sufficient expertise to determine whether there were behavioral changes or other indications of her (the Veteran) being subjected to sexual assault or harassment in service.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should identify all currently present psychiatric disorders, to include PTSD.  Then, the examiner should opine as to the existence of a military sexual trauma stressor.  Also, the examiner should opine, with respect to each such diagnosed disability, as to whether there is a 50 percent or better probability that the such disorder is related to the Veteran's active service, to include any sexual trauma determined to have occurred therein.  A rationale for all opinions expressed should be provided.  

3. Confirm that the VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.  

4. Then, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


